 Case: 1:19-cv-01240-SO Doc #: 10 Filed: 12/06/19 1 of 1. PageID #: 27




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


ALRAINA LIGON,                                )       Case No.: 1:19 CV 1240
                                              )
        Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                              )
        v.                                    )
                                              )
CITIZENS DISABILITY, LLC,                     )
                                              )
                                              )       ORDER
        Defendant                             )


        On August 7, 2019, counsel for Plaintiff filed a Notice of Suggestion of Death, (ECF 9) on

the record pursuant to Fed. R. Civ. P. 25(a)(1) indicating that he had learned on August 7, 2019 that

his client had died. He further indicated that, as a result, he could no longer pursue claims on

Plaintiff’s behalf.

        Inasmuch as there has been no motion for substitution of a proper party or by decedent’s

successor or representative, and more than 90 days has elapsed since the filing of the suggestion of

death, this case is hereby dismissed pursuant to Fed. R. Civ. P. 25(a)(1).

        IT IS SO ORDERED.


                                                      /s/SOLOMON OLIVER, JR.
                                                      UNITED STATES DISTRICT JUDGE
December 6, 2019
